UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: December 31 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of September 30, 2013 (Unaudited) Principal Amount Value COMMERCIAL PAPER – 14.6% $ Centennial Energy Holdings, Inc. 0.274%, 10/1/2013 $ ENI Finance, Inc. 0.355%, 10/2/2013 FMC Corp. 0.253%, 10/1/2013 Northwestern Corp. 0.233%, 10/1/2013 TOTAL COMMERCIAL PAPER (Cost $13,611,961) CORPORATE BONDS – 46.6% Cellco Partnership / Verizon Wireless Capital LLC 5.550%, 2/1/2014 General Electric Capital Corp. 6.900%, 9/15/2015 Goldman Sachs Group, Inc. 5.250%, 10/15/2013 HSBC Bank USA N.A. 4.625%, 4/1/2014 International Finance Corp. 0.375%, 2/26/20151 Metropolitan Life Global Funding I 0.602%, 3/19/20142, 3 Morgan Stanley 1.202%, 12/19/20142 Rio Tinto Finance USA PLC 0.802%, 6/19/20152 Toyota Motor Credit Corp. 0.875%, 7/17/2015 Wachovia Corp. 0.605%, 10/28/20152 TOTAL CORPORATE BONDS (Cost $43,301,918) U.S. GOVERNMENT AGENCIES – 20.0% Federal Home Loan Banks 0.500%, 1/8/20161 Federal Home Loan Mortgage Corp. 0.450%, 6/26/20151 Federal National Mortgage Association 5.125 %, 1/2/2014 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) Principal Amount Value U.S. GOVERNMENT AGENCIES (Continued) Federal National Mortgage Association (Continued) $ 0.450 %, 8/27/20151 $ TOTAL U.S. GOVERNMENT AGENCIES (Cost $18,618,478) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.0% CALL OPTIONS – 0.0% CMX Gold, 100 Troy Oz. Futures 10 Exercise Price: $1,400, Expiration Date: October 29, 2013 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $6,525) Number of Shares SHORT-TERM INVESTMENTS – 1.7% Fidelity Institutional Money Market Fund, 0.048%4 TOTAL SHORT-TERM INVESTMENTS (Cost $1,599,023) TOTAL INVESTMENTS – 82.9% (Cost $77,137,905) Other Assets in Excess of Liabilities5 – 17.1% TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company PLC – Public Limited Company 1 Callable. 2 Variable, floating or step rate security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 4 The rate is the annualized seven-day yield at period end. 5 Includes appreciation (depreciation) on futures contracts and written options contracts. See accompanying Notes to Schedule of Investments. Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) FUTURES CONTRACTS Long Contracts Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2013 Unrealized Appreciation (Depreciation) Bond Futures CBOT 2-Year U.S. Treasury Note December 2013 85 $ $ $ CBOT 5-Year U.S. Treasury Note December 2013 16 CBOT 10-Year U.S. Treasury Note December 2013 Eurex 2-Year Euro SCHATZ December 2013 24 Eurex 5-Year Euro BOBL December 2013 36 Eurex 10-Year Euro BUND December 2013 Eurex Euro-BTP Italian Bond Index December 2013 12 ) Eurex French Government Bond December 2013 4 LIFFE Long Gilt Government Bond December 2013 PMI 10-Year Swedish Government Bond December 2013 41 SGX Japanese Government Bond December 2013 65 TSE 10-Year Japanese Treasury Bond December 2013 11 Commodity Futures CBOT Corn March 2014 1 ) CBOT Soybean November 2013 35 ) CBOT Soybean January 2014 7 CBOT Soybean March 2014 1 ) CBOT Soybean Meal December 2013 34 ) CBOT Soybean Meal January 2014 4 CBOT Soybean Meal March 2014 2 CBOT Soybean Oil January 2014 2 ) CBOT Wheat March 2014 1 CME Lean Hogs October 2013 3 CME Lean Hogs December 2013 15 ICE Brent Crude Oil October 2013 4 ) ICE Brent Crude Oil November 2013 31 ) ICE Gasoil October 2013 3 ) ICE Gasoil November 2013 1 ) LIFFE Cocoa December 2013 9 LIFFE Cocoa March 2014 1 LIFFE White Sugar November 2013 1 LME Primary Aluminum November 2013 3 LME Zinc November 2013 1 ) LME Zinc December 2013 9 NYBOT Cocoa December 2013 13 NYBOT Cocoa March 2014 2 NYBOT Cotton #2 December 2013 11 NYBOT Cotton #2 March 2014 2 ) NYMEX Heating Oil October 2013 12 ) NYMEX Natural Gas October 2013 15 ) NYMEX Natural Gas November 2013 3 ) NYMEX Palladium December 2013 1 ) NYMEX RBOB Gasoline October 2013 5 ) NYMEX RBOB Gasoline January 2014 1 ) NYMEX RBOB Gasoline February 2014 1 ) NYMEX WTI Crude October 2013 31 ) NYMEX WTI Crude November 2013 2 ) NYMEX WTI Crude January 2014 1 ) NYMEX WTI Crude February 2014 1 ) Currency Futures CME Australian Dollar December 2013 11 ) CME British Pound December 2013 95 CME Canadian Dollar December 2013 80 ) CME Euro December 2013 CME Mexican Peso December 2013 5 ) CME New Zealand Dollar December 2013 66 CME South African Rand December 2013 2 ) CME Swiss Franc December 2013 12 Index Futures CBOT E-Mini DJIA Index December 2013 32 ) CME E-Mini NASDAQ 100 Index December 2013 86 CME E-Mini S&P 500® Index December 2013 ) CME E-Mini S&P MidCap 400 Index December 2013 6 CME Nikkei 225 Index December 2013 2 ) EOE Amsterdam Index October 2013 33 ) EOP CAC 40 Index October 2013 88 ) Eurex DAX Index December 2013 24 ) Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) Long Contracts(Continued) Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2013 Unrealized Appreciation (Depreciation) Index Futures (Continued) Eurex Euro STOXX 50 Index December 2013 $ $ $ ) HKG Hang Seng China Enterprises Index October 2013 8 ) HKG Hang Seng Index October 2013 28 ) LIFFE FTSE 100 Index December 2013 40 ) MIL FTSE per MIB Index December 2013 35 ) MDE FTSE Bursa Malaysia KLCI Index October 2013 1 ) MSE S&P per TSX 60 Index December 2013 18 NYF Russell 2000 Mini Index December 2013 37 NYSE LIFFE Emerging Markets Mini Index December 2013 1 ) NYSE LIFFE MSCI EAFE Mini Index December 2013 5 OSE Nikkei 225 Index December 2013 22 SAFEX FTSE per JSE Top 40 Index December 2013 16 SFE SPI 200 Index December 2013 40 ) SGX FTSE/Xinhua China A50 Index October 2013 4 ) SGX MSCI Singapore Index October 2013 4 ) SGX MSCI Taiwan Index October 2013 24 ) SGX Nikkei 225 Index December 2013 11 SGX S&P CNX Nifty Index October 2013 19 ) SSE OMXS30 Index October 2013 ) TSE TOPIX Index December 2013 5 Interest Rate Futures CME 3-Month Eurodollar December 2013 6 CME 3-Month Eurodollar March 2014 22 CME 3-Month Eurodollar June 2014 CME 3-Month Eurodollar September 2014 38 CME 3-Month Eurodollar December 2014 28 CME 3-Month Eurodollar March 2015 32 CME 3-Month Eurodollar June 2015 22 CME 3-Month Eurodollar September 2015 22 CME 3-Month Eurodollar December 2015 7 CME 3-Month Eurodollar March 2016 3 LIFFE 3-Month Euro Euribor December 2013 5 LIFFE 3-Month Euro Euribor March 2014 24 LIFFE 3-Month Euro Euribor June 2014 15 LIFFE 3-Month Euro Euribor September 2014 11 LIFFE 3-Month Euro Euribor December 2014 9 LIFFE 3-Month Euro Euribor March 2015 7 LIFFE 3-Month Euro Euribor June 2015 5 LIFFE 3-Month Euro Euribor September 2015 3 LIFFE 3-Month Euro Euribor December 2015 2 85 LIFFE 3-Month Euro Euribor March 2016 1 ) LIFFE 90-Day Sterling December 2013 2 81 LIFFE 90-Day Sterling March 2014 34 LIFFE 90-Day Sterling June 2014 18 ) LIFFE 90-Day Sterling September 2014 13 ) LIFFE 90-Day Sterling December 2014 5 20 LIFFE 90-Day Sterling March 2015 9 ) LIFFE 90-Day Sterling June 2015 15 LIFFE 90-Day Sterling September 2015 13 MSE 3-Month Canadian Bankers' Acceptance December 2013 4 24 MSE 3-Month Canadian Bankers' Acceptance March 2014 82 MSE 3-Month Canadian Bankers' Acceptance June 2014 24 MSE 3-Month Canadian Bankers' Acceptance September 2014 15 MSE 3-Month Canadian Bankers' Acceptance December 2014 5 SFE 90-Day New Zealand Bank Accepted Bill December 2013 2 SFE 90-Day New Zealand Bank Accepted Bill March 2014 3 SFE 90-Day Australian Bank Accepted Bill December 2013 23 ) SFE 90-Day Australian Bank Accepted Bill March 2014 92 SFE 90-Day Australian Bank Accepted Bill June 2014 25 SFE 90-Day Australian Bank Accepted Bill September 2014 10 SFE 90-Day Australian Bank Accepted Bill December 2014 3 SFE 90-Day Australian Bank Accepted Bill March 2015 2 68 TFX 3-Month Euroyen June 2014 4 TFX 3-Month Euroyen September 2014 9 TFX 3-Month Euroyen December 2014 7 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) Short Contracts Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2013 Unrealized Appreciation (Depreciation) Bond Futures CBOT 5-Year U.S. Treasury Note December 2013 ) $ ) $ ) $ ) CBOT 10-Year U.S. Treasury Note December 2013 (7 ) CBOT U.S. Long Bond December 2013 (9 ) CBOT U.S. Ultra Bond December 2013 (4 ) Eurex 2-Year Euro SCHATZ December 2013 (6 ) Eurex 10-Year Euro BUND December 2013 ) Eurex 30-Year Euro BUXL December 2013 (7 ) LIFFE Long Gilt Government Bond December 2013 ) MSE 10-Year Canadian Bond December 2013 ) SFE 3-Year Australian Bond December 2013 ) SFE 10-Year Australian Bond December 2013 ) TSE 10-Year Japanese Treasury Bond December 2013 ) Commodity Futures CBOT Corn December 2013 ) ) ) CBOT Corn March 2014 ) ) ) CBOT Corn May 2014 (2 ) ) ) CBOT Corn July 2014 (2 ) ) ) CBOT Corn September 2014 (1 ) ) ) CBOT Rough Rice November 2013 (1 ) ) ) CBOT Oat December 2013 (1 ) CBOT Soybean July 2014 (1 ) ) ) CBOT Soybean Oil December 2013 ) ) ) CBOT Soybean Oil January 2014 (3 ) ) ) CBOT Soybean Oil March 2014 (3 ) ) ) CBOT Wheat December 2013 ) CBOT Wheat March 2014 (5 ) CBOT Wheat May 2014 (1 ) CBOT Wheat July 2014 (6 ) ) ) CBOT Wheat September 2014 (6 ) CME Live Cattle December 2013 ) CMX Copper December 2013 ) CMX Gold December 2013 ) CMX Silver December 2013 (8 ) ) ) EOP Mill Wheat November 2013 (7 ) ) ) EOP Rapeseed October 2013 (2 ) ) ) ICE Gasoil October 2013 (2 ) ) ) ICE Gasoil November 2013 (2 ) ) ) ICE Gasoil December 2013 (1 ) KCBT Hard Red Winter Wheat December 2013 ) KCBT Hard Red Winter Wheat March 2014 (2 ) LIFFE Robusta Coffee November 2013 (4 ) ) ) LIFFE Robusta Coffee January 2014 (1 ) ) ) LME Copper November 2013 (2 ) LME Copper December 2013 (3 ) LME Lead November 2013 (1 ) LME Lead December 2013 (7 ) LME Nickel December 2013 (7 ) LME Primary Aluminum December 2013 ) LME Zinc December 2013 ) MDE Crude Palm Oil December 2013 (2 ) MGE Red Wheat December 2013 (3 ) NYBOT Cocoa December 2013 (2 ) NYBOT Coffee December 2013 ) ) ) NYBOT Coffee March 2014 (2 ) ) ) NYBOT Sugar #11 February 2014 ) NYBOT Sugar #11 April 2014 (5 ) NYMEX Heating Oil October 2013 (4 ) ) ) NYMEX Heating Oil November 2013 (2 ) ) ) NYMEX Natural Gas October 2013 ) ) ) NYMEX Natural Gas December 2013 (1 ) ) ) NYMEX Natural Gas January 2014 (1 ) ) ) NYMEX Natural Gas February 2014 (1 ) ) ) NYMEX Platinum January 2014 (3 ) ) ) NYMEX RBOB Gasoline October 2013 (2 ) ) ) NYMEX WTI Crude October 2013 (8 ) ) ) WCE Canola November 2013 (4 ) ) ) Currency Futures CME Australian Dollar December 2013 ) ) ) Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) Short Contracts (Continued) Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2013 Unrealized Appreciation (Depreciation) Currency Futures (Continued) CME British Pound December 2013 (7 ) $ ) $ ) $ ) CME Canadian Dollar December 2013 ) CME Euro December 2013 ) CME Japanese Yen December 2013 ) CME Mexican Peso December 2013 ) ) ) CME Swiss Franc December 2013 (2 ) Index Futures CBOE Volatility Index October 2013 (1 ) ) ) CME S&P 500® Index December 2013 (2 ) ) ) LIFFE FTSE 100 Index December 2013 (2 ) ) ) MSE S&P per TSX 60 Index December 2013 (7 ) ) ) SGX S&P CNX Nifty Index October 2013 (2 ) ) ) SSE OML Stockholm OMXS30 Index October 2013 ) ) ) TSE TOPIX Index December 2013 ) Interest Rate Futures CME 3-Month Eurodollar December 2013 ) CME 3-Month Eurodollar March 2014 (6 ) CME 3-Month Eurodollar September 2015 (1 ) CME 3-Month Eurodollar December 2015 (3 ) CME 3-Month Eurodollar March 2016 (3 ) LIFFE 3-Month Euro Euribor June 2014 (1 ) LIFFE 3-Month Euro Euribor September 2014 (1 ) LIFFE 3-Month Euro Euribor December 2014 (3 ) LIFFE 3-Month Euro Euribor March 2015 (4 ) LIFFE 3-Month Euro Euribor June 2015 (5 ) LIFFE 3-Month Euro Euribor September 2015 (7 ) LIFFE 3-Month Euro Euribor December 2015 (1 ) LIFFE 3-Month Euro Euribor March 2016 (1 ) LIFFE 90-Day Sterling December 2013 (5 ) LIFFE 90-Day Sterling June 2014 (1 ) LIFFE 90-Day Sterling September 2014 ) LIFFE 90-Day Sterling December 2014 ) LIFFE 90-Day Sterling March 2015 ) LIFFE 90-Day Sterling June 2015 ) LIFFE 90-Day Sterling September 2015 ) LIFFE 90-Day Sterling December 2015 ) LIFFE 90-Day Sterling March 2016 ) LIFFE 90-Day Sterling June 2016 (2 ) MSE 3-Month Canadian Bankers' Acceptance December 2013 (3 ) SFE 90-Day Australian Bank Accepted Bill June 2015 (1 ) TOTAL FUTURES CONTRACTS $ $ $ Number of Contracts Value WRITTEN OPTIONS CONTRACTS PUT OPTIONS CMX Gold, 100 Troy Oz. Futures ) Exercise Price: $1,210, Expiration Date: October 29, 2013 $ ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $6,375) $ ) See accompanying Notes to Schedule of Investments. Ramius Trading Strategies Managed Futures Fund CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS - Continued September 30, 2013 (Unaudited) Note 1 – Organization Ramius Trading Strategies Managed Futures Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective seeks to achieve positive absolute returns in both rising and falling equity markets with an annualized level of volatility that is generally lower than the historic level of volatility experienced by the S&P 500® Index. The Fund commenced investment operations on September 13, 2011, with two classes of shares, Class A and Class I. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. (a) Consolidation of Subsidiary – Ramius Trading Strategies MF Ltd. The Consolidated Schedule of Investments of the Ramius Trading Strategies Managed Futures Fund includes the account of Ramius Trading Strategies MF Ltd.The Ramius Trading Strategies Managed Futures Fund may invest up to 25% of its total assets in Ramius Trading Strategies MF Ltd., a wholly-owned and controlled subsidiary formed under the laws of the Cayman Islands (the “Subsidiary”).The Subsidiary is advised by Ramius Trading Strategies LLC and acts as an investment vehicle in order to effect certain investments consistent with the Fund’s investment objectives and policies specified in the Fund’s prospectus and statement of additional information.The Subsidiary invests the majority of its assets in limited liability companies or other business entities (each a “Trading Entity” and collectively the “Trading Entities”), the trading of each of which is managed on a discretionary basis by a different third-party commodity trading advisor (a “CTA”) pursuant to such CTA’s commodity-related investment program (a “managed futures program”).Each Trading Entity is wholly owned by the Subsidiary and thus indirectly wholly owned by the Fund.The inception date of the Subsidiary was September 20, 2011.As of September 30, 2013, net assets of the Fund were $93,120,102, of which $17,821,063, or approximately 19.1%, represented the Fund’s ownership of the shares of the Subsidiary. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded. The daily settlement prices for financial futures are provided by an independent source.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Ramius Trading Strategies Managed Futures Fund CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS - Continued September 30, 2013 (Unaudited) A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Forward Contracts The Fund may utilize forward foreign currency contracts (“forward contracts”) under which it is obligated to exchange currencies on specified future dates at specified rates, and are subject to the translations of foreign exchange rates fluctuations.All contracts are “marked-to-market” daily and any resulting unrealized gains or losses are recorded as unrealized appreciation or depreciation on foreign currency translations.The Fund records realized gains or losses at the time the forward contract is settled.Counterparties to these forward contracts are major U.S. financial institutions. (c) Futures Contracts The Fund may enter into futures contracts (including contracts relating to foreign currencies, interest rates, commodities securities and other financial indexes and other commodities), and purchase and write (sell) related options traded on exchanges designated by the Commodity Futures Trading Commission (“CFTC”) or, consistent with CFTC regulations, on foreign exchanges.The Fund intends primarily to invest in futures contracts and options on them through the Trading Entities.A futures contract provides for the future sale by one party and the purchase by the other party of a specified amount of a commodity, such as an energy, financial, agricultural or metal commodity, at a specified price, date, time and place. For example, a foreign currency futures contract provides for the future sale by one party and the purchase by the other party of a certain amount of a specified non-U.S. currency at a specified price, date, time and place. Similarly, an interest rate futures contract provides for the future sale by one party and the purchase by the other party of a certain amount of a specific interest rate sensitive financial instrument (e.g., a debt security) at a specified price, date, time and place.Securities, commodities and other financial indexes are capitalization weighted indexes that reflect the market value of the securities, commodities or other financial instruments respectively, represented in the indexes. A futures contract on an index is an agreement to be settled by delivery of an amount of cash equal to a specified multiplier times the difference between the value of the index at the close of the last trading day on the contract and the price at which the agreement is made. The clearing house of the exchange on which a futures contract is entered into becomes the counterparty to each purchaser and seller of the futures contract. A futures contract held by a Fund is valued daily at the official settlement price on the exchange on which it is traded.In computing daily net asset value, the Fund will mark to market its open futures positions. The Fund also is required to deposit and to maintain margin with respect to put and call options on futures contracts written by it.Such margin deposits will vary depending on the nature of the underlying futures contract (and the related initial margin requirements), the current market value of the option and other futures positions held by the Fund. Although some futures contracts call for making or taking delivery of the underlying assets, generally these obligations are closed out prior to delivery by offsetting purchases or sales of matching futures contracts (involving the same exchange, underlying security or index and delivery month).If an offsetting purchase price is less than the original sale price, a Fund realizes a capital gain, or if it is more, the Fund realizes a capital loss.Conversely, if an offsetting sale price is more than the original purchase price, a Fund realizes a capital gain, or if it is less, the Fund realizes a capital loss.The transaction costs also must be included in these calculations.As discussed below, however, the Fund may not always be able to make an offsetting purchase or sale.In the case of a physically settled futures contract, this could result in the Fund being required to deliver, or receive, the underlying physical commodity, which could be adverse to the Fund. Ramius Trading Strategies Managed Futures Fund CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS - Continued September 30, 2013 (Unaudited) At any time prior to the expiration of a futures contract, the Fund may seek to close the position by seeking to take an opposite position, which would operate to terminate the Fund’s existing position in the contract. Positions in futures contracts and options on futures contracts may be closed out only on the exchange on which they were entered into (or through a linked exchange). No secondary market for such contracts exists. Although the Fund may enter into futures contracts only if there is an active market for such contracts, there is no assurance that an active market will exist at any particular time. Most futures exchanges limit the amount of fluctuation permitted in futures contract prices during a single trading day. Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit or trading may be suspended for specified periods during the day. It is possible that futures contract prices could move to the daily limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions at an advantageous price and subjecting the Fund to substantial losses. In such event, and in the event of adverse price movements, the Fund would be required to make daily cash payments of variation margin. In such situations, if the Fund had insufficient cash, it might have to sell assets to meet daily variation margin requirements at a time when it would be disadvantageous to do so. In addition, if the transaction is entered into for hedging purposes, in such circumstances the Fund may realize a loss on a futures contract or option that is not offset by an increase in the value of the hedged position. Losses incurred in futures transactions and the costs of these transactions will affect the Fund’s performance. (d) Futures Options The Fund may purchase and write call and put futures options. Futures options possess many of the same characteristics as options on securities and indexes.A futures option gives the holder the right, in return for the premium paid or received, to assume a long position (call) or short position (put) in a futures contract at a specified exercise price upon expiration of, or at any time during the period of, the option. Upon exercise of a call option, the holder acquires a long position in the futures contract and the writer is assigned the opposite short position.In the case of a put option, the opposite is true.The Fund, as a writer of an option, may have no control over whether the underlying futures contracts may be sold (call) or purchased (put) and as a result, bears the market risk of an unfavorable change in the valuation of the futures contracts underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contract. Note 3 – Federal Income Taxes At September 30, 2013, the cost of securities on a tax basis and gross unrealized appreciation and (depreciation) on investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ Ramius Trading Strategies Managed Futures Fund CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS - Continued September 30, 2013 (Unaudited) Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards. Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of September 30, 2013, in valuing the Fund’s assets carried at fair value: Ramius Trading Strategies Managed Futures Fund CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS - Continued September 30, 2013 (Unaudited) Level 1 Level 2 Level 3** Total Assets Investments Commercial Paper $
